Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-15, 28, 33, 35, 44, 52, 57, 59, 73, 77, 82 and 85-86 are currently pending and are subject to election/restriction requirement set forth below.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claims 1-14, drawn to a composition, classified, for example, in class A61K and several subclasses including A61K39/44.
Group II, claims 15 and 16, drawn to a composition, classified, for example, in class G01N and several subclasses including G01N33/582.
Group III, claim 33, drawn to a method of generating a composition, classified, for example, in class A61K and several subclasses including A61K39/001.
Group IV, claims 35 and 52, drawn to a composition, classified, for example, in class A61K and several subclasses including A61K49/0058.
Group V, claim 44, drawn to a composition, classified, for example, in class G01N and several subclasses including G01N33/533.
Group VI, claim 57, drawn to a method of generating a composition, classified, for example, in class A61K and several subclasses including A61K49/005.
Group IV, claims 59, 73 and 82, drawn to a method of using a composition, classified, for example, in class G01N and several subclasses including G01N33/531.
Group IV, claim 77, drawn to method of using a composition, classified, for example, in class A61K and several subclasses including A61K49/001.
Group IX, claim 82, drawn to method of using a composition, classified, for example, in class G01N and several subclasses including G01N33/53.
Group X, claim 85, drawn to a composition, classified, for example, in class G01N and several subclasses including G01N33/532.
Group IV, claim 86, drawn to method of attaching a bioactive agent, classified, for example, in class G01N and several subclasses including G01N33/536.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and IV are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product of Group I invention (i.e. a bioactive agent linked to a haloalkane through a linker and a Group I composition is deemed to be useful for making a composition with an antibody having reactive group reactive to haloalkane and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions of Group II is related to either of the invention of Group I or Group IV as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product of Group II invention (i.e. a first reactive moiety linked to a photoreactive group (PRG) and a haloalkane group through a linker) is deemed to be useful for making a composition with a polystryrene particle having a reactive group reactive to haloalkane and a reactive group reactive to the first reactive moiety and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions of Group V is related to either of the invention of Group I, Group II or Group IV as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product of Group V invention (i.e. a first reactive moiety linked to a photoreactive group (PRG) and a fluorophore through a linker) is deemed to be useful for making a composition with a polystryrene particle having a reactive group reactive to the first reactive moiety and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions of Group X is related to either of the invention of Group I or Group IV as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product of Group X invention (i.e. a a photoaffinity group (PRG) having an azide group linked to a bioactive agent) is deemed to be useful for making a composition with a polystryrene particle having an alkyne group reactive to the azide group and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions of Group II, Group V and Group X are directed to related product related by having a PRG group in the composiiton. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are of materially different design, mode of operation, function, or effect. The composition of Group II comprises a haloalkane reactive group, which is not present in any of the composition of Group V and Group X composition. The composition of group IV comprises a fluorophore which is not present in any of the composition of Group II or Group X composition. The composition of Group X comprises a bioactive agent, which is not present in any of the composition of Group II or Group IV and the composition by having distinct compounds (haloalkane, fluorophore and bioactive agent) would have distinct property, materially different design, mode of operation, function, or effect.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product of polystyrene particle conjugated to a PRG/HA reagent by contacting the PRG/HA reagent with a polystyrene particle having a reactive group reactive to the first reactive moiety R’.
Inventions V and VI are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product of polystyrene particle conjugated to a PRG/fluorophore reagent by contacting the PRG/fluorophore reagent with a polystyrene particle having a reactive group R” reactive to the first reactive moiety R’.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of capturing a target molecule can be carried out with a materially different product such as by contacting the target molecule with an antibody which specifically binds the target molecule wherein the antibody is covalently immobilized on a solid support.
Inventions IV and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of measuring photocrosslinking efficienty fo a bioactive agent linked to PRG can be carried out by mass spectrometric analysis after contancting the target molecule with the PRG/fluorophore probe of claim 35.
Inventions I and IX are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of measuring photocrosslinking efficienty of a bioactive agent linked to PRG can be carried out by mass spectrometric analysis after contacting the target molecule with the PRG/fluorophore probe of claim 1.
Inventions I and XI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process of covalently attaching a bioactive agent to a target protein can be carried out using a materially different process such as providing the bioactive agent (e.g. antibody) specific from the target with an azide group and providing the target molecule with an azide group and reacting the target molecule and the antibody by their specific interaction. After the interaction, a linker can be provides having alkyne group on both sides of the linker to covalently link the antibody to the target molecule via the linker.
Inventions III, VI, VII, VIII, IX and XI are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as described above requires different compositions and different process step(s) which are of materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.    Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, as set forth above.  Furthermore, the inventions require a different field of search and employing different search queries.  Accordingly, non-coextensive searches of the patent and non-patent literature would be necessary.  In addition, the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Advisory of Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Election of Species
This application contains claims directed to plurality of patentably distinct species of compositions and method of generating and using the distinct compositions.  Each of the bioactive agent encompasses a large number of distinct compounds having distinct structures and reactivity. The PRG as disclosed in claim 5 (which is not limited to the disclosed groups in claim 5) encompasses a large number of distinct compounds. Each of “linker”, “Q”, “R” and “A” further encompasses various compounds and structures. Thus, in combination and permutation of the various structurally divergent compounds encompassed, the “composition” encompasses an inordinately a large number of structurally, functionally and patentably distinct compounds.
The species are independent or distinct because they have different chemical structures and are non-overlapping.  In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Therefore, in the event of election of any one of Groups I-XI, Applicant is required, based on the elected invention, to elect a single “composition” by clearly electing each and every component (bioactive agent, R, Q, PRG, linker, A, X) of the composition and then elect a single disclosed species of the composition wherein each of the species components are clearly defined.  It is noted that Applicant is required to elect ultimate species for each of the component.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641